81 F.3d 163
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Oscar KELLOM, Sr., Plaintiff-Appellant,v.CITY OF HAMMOND, INDIANA and Mario Chapa, Defendants-Appellees.
No. 94-3156.
United States Court of Appeals, Seventh Circuit.
Submitted March 18, 1996.*Decided March 26, 1996.

Before CUMMINGS, BAUER and FLAUM, Circuit Judges.

ORDER

1
The district court dismissed Oscar Kellom's suit for damages under 42 U.S.C. § 1983 as barred by Heck v. Humphrey, 114 S. Ct. 2364 (1994).   Although the Heck decision was the centerpiece of the district court's ruling, Kellom ignored the case until his reply brief.  "A litigant wanting to challenge the core of the district court's holding must do so in its opening brief and not hold its fire until after the appellee has filed its only brief."  Horn v. Transcon Lines, Inc., 7 F.3d 1305, 1308 (7th Cir.1993).   Kellom's argument comes too late.   He has forfeited review of the judgment and order appealed.   See Jones v. Phipps, 39 F.3d 158, 163 (7th Cir.1994) (pro se litigants not entitled to a general dispensation from the rules of procedure).


2
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record alone pursuant to Rule 34(f)